Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed. The case is remanded with directions as follows: (1) to affirm and enforce paragraphs *807numbered 4 and 5 and the unnumbered paragraph following paragraph numbered 5 of the Federal Trade Commission’s order issued pursuant to § 2 (d) of the Clayton Act; and (2) to consider and pass upon the Federal Trade Commission’s petition for affirmance and enforcement of the provisions of paragraphs numbered 1, 2 and 3 of the Federal Trade Commission’s order issued under § 2 (a) of that Act.
Simon E. Sobeloff, then Solicitor General, Assistant Attorney General Barnes, Daniel M. Friedman, Earl W. Kintner and Robert B. Dawkins for petitioner. Thomas F. Butler, Jr. for respondent.